Citation Nr: 0514340	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 until 
December 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in July 2003.  At 
that time, a remand was ordered to accomplish further 
development.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and finds that 
additional development is required before the appeal may be 
adjudicated.  Specifically, in correspondence received in 
April 2005, the veteran expressed his desire for a hearing 
before a Veteran's Law Judge at his local RO. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for 
an in-person hearing before a Veteran's 
Law Judge on its next Travel Board visit 
to Detroit, Michigan.  When such 
information becomes available, the 
veteran should be apprised of the next 
available date for such a hearing, and 
should again be informed of his right to 
have a videoconference hearing as an 
alternative to waiting.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




